DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 13 September 2021 has been entered.

Rejoinder
Claims 1-2, 4, 6-9, 11, 13, 17, 19-21, and 33 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 23-24, 26-27, 29, and 31, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 27 July 2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance. The closest prior art is considered to be previously cited Brinker et al. (PCT Patent Application Publication WO 2015/042268). This reference discloses mesoporous silica nanoparticles, monodisperse populations of said nanoparticles, and protocells thereof with single cell binding specificity (abstract).  One such population of protocells comprises optionally PEGylated nanoparticles with a lipid bi- or multilayer which comprises at least one lipid and at least one targeting ligand (claim 7). The PEG can be incorporated into the lipid layer via covalently modified lipids to which the PEG is attached (claim 9). However, the targeting ligand is not attached to the same lipid as the PEG is attached to. Instead, the nanoparticle is then surface-modified with targeting moieties such as antibodies, including CD19 antibodies (example 1). Thus, the inclusion of lipid molecules with PEG and also the targeting moiety is not taught therein or suggested by the prior art to one of ordinary skill in the art,
 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian Gulledge whose telephone number is (571) 270-5756. The examiner can normally be reached Monday - Friday 7am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Brian Gulledge/Primary Examiner, Art Unit 1699